Exhibit 10.8

EXECUTION VERSION

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (the “Agreement”) is entered into by
and between ContraFect Corporation (the “Company”) and Dr. Barry Kappel
(“Kappel”), effective as of April 15, 2015.

1. Resignation from Employment. Effective as of April 15, 2015, Kappel resigned
from his employment with the Company, and thereby terminated his service in any
position or office that he held as a consequence of his employment with the
Company. For the avoidance of doubt, Kappel’s last day of employment with the
Company shall be April 15, 2015 (the “Employment Termination Date”). The parties
agree that they (in the Company’s case, including its officers and directors)
will refer to Kappel’s termination of employment only in the manner set forth on
Exhibit A, which shall be reflected in a Form 8-K. The Company agrees that no
grounds exist to terminate Kappel for “Cause” as defined in the Employment
Agreement (as defined below).

2. Severance Compensation

a. Cash Compensation. Subject to Kappel’s execution of this Agreement, the
Company will provide Kappel with (i) a cash separation payment of $135,000, paid
as a lump sum within ten business days following execution of this Agreement,
and (ii) $330,750 in cash compensation, payable in twenty-four
(24) substantially equal installments consistent with the Company’s customary
payroll practices, commencing on May 15, 2015.

b. Equity Compensation. Effective as of April 15, 2015 (“date of grant”), Kappel
will receive, a grant of fully vested and exercisable options to purchase shares
of the Company’s common stock with a grant date fair market value of $60,750, as
determined by the Company in accordance with Financial Accounting Standards
Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, or any
successor promulgation, and which shall have a stated exercise price equal to
the closing per share price of the Company’s common stock on the date of grant.
These options shall remain exercisable until March 30, 2016, after which date
they shall expire to the extent unexercised. Such grant will be made on the same
terms as previous grants, including the ability to cashless exercise.

c. Benefit Continuation. If Kappel elects to receive continued healthcare
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) in connection with the termination of Kappel’s employment with the
Company, the Company will pay the full premiums for such coverage (for Kappel
and his eligible dependents) until the earlier of (i) the eighteen (18) month
anniversary of the Employment Termination Date, or (ii) the date that Kappel and
his covered dependents become eligible for healthcare coverage under a plan of
Kappel’s successor employer’s plan(s).

3. Payment of Earned but Unpaid Salary and Paid Time Off. In connection with the
termination of Kappel’s employment with the Company, the Company will pay Kappel
any earned but unpaid base salary in a lump sum on the payroll date that falls
on the Employment Termination Date. The Company will also pay Kappel salary for
three (3) accrued but unused vacation days in a lump sum on the next payroll
date following that which occurs on the Employment Termination Date. In lieu of
payment for a fourth accrued but unused vacation day, Kappel will be entitled to
retain his Company-issued iPad.

 



--------------------------------------------------------------------------------

4. Consulting Services. Kappel agrees, for the period from April 15, 2015 to
December 31, 2015 (the “Consulting Period”), to perform consulting services for
the Company and its affiliates as reasonably requested by the Company. Kappel’s
services shall be of an advisory nature and the Company shall not have any
obligation to follow Kappel’s advice. Kappel agrees to provide such services as
reasonably requested by the Company but in no event for more than seventeen
business days during the Consulting Period at such times and at such locations
as may be reasonably requested by the Company’s Chief Executive Officer and
agreed to by Kappel, whose consent will not be unreasonably withheld. It is
anticipated by the parties that Kappel’s services shall be limited to no more
than four days per month (two days in December). In connection with the
provision of such consulting services, the Company will reimburse Kappel for any
expenses reasonably incurred by him.

5. Consulting Compensation. In exchange for Kappel’s agreement to provide the
consulting services contemplated hereunder, the Company will provide Kappel with
the following treatment with regard to equity awards:

a. The vesting of Kappel’s outstanding unvested options held as of the
Employment Termination Date will accelerate in accordance with Exhibit B
attached hereto. For the avoidance of doubt, such accelerated vesting will apply
to each individual option grant until the earlier of (i) the date on which the
entire grant is vested or (ii) December 31, 2015. Such accelerated vesting is
not intended to create entitlement to any options beyond those initially awarded
in connection with each grant of options. Any options remaining unvested after
December 31, 2015 will be forfeited. Options granted prior to the consummation
of the Company’s initial public offering (specifically, those granted on
April 15, 2010, September 1, 2010, November 1, 2010, February 8,
2011, October 3, 2011, February 27, 2013, March 21, 2014, and April 29, 2014)
will expire (to the extent vested on or prior to December 31, 2015 after giving
effect to this Agreement) on December 31, 2017, with the exception of the
options granted on April 15, 2010 and September 1, 2010, which will expire on
April 15, 2020 and September 1, 2020, respectively. Options granted after the
consummation of the Company’s initial public offering (specifically, those
granted on December 4, 2014, February 6, 2015, and those granted pursuant to
Section 2(b) above) will expire (to the extent vested on or prior to
December 31, 2015 after giving effect to this Agreement) on March 30, 2016.

b. With respect to the consulting services contemplated hereunder, the Company
will indemnify Kappel in respect of any liability he may incur, unless such
liability is incurred due to Kappel’s gross negligence or willful misconduct, as
a result of his provision of the consulting services (including, without
limitation, the payment of any reasonable attorneys’ fees and costs incurred by
him). Kappel will be covered by the Company’s applicable insurance policies with
respect to the performance of any such services.

6. Independent Contractor. During the Consulting Period, Kappel will not be an
employee of the Company, but will have the relationship of an independent
contractor to the Company. As an independent contractor, Kappel shall have no
authority to represent, act on behalf of or bind

 

2



--------------------------------------------------------------------------------

the Company. The parties agree that all income recognized by Kappel in respect
of stock options vesting following the date hereof shall be self-employment
income reportable on Form 1099. Kappel shall have the sole responsibility and
obligation to report such self-employment income on Kappel’s tax returns and to
pay such taxes as are required by law, and, solely with respect to the income
relating to such stock options, the Company shall have no right, responsibility
or obligation to withhold income or payroll taxes under the United States
Insurance Contributions Act or under state unemployment, disability or other
laws or to pay employer payroll taxes thereon under such laws or to withhold
special or general funds, assessments, or taxes generally collected by employers
for the use and benefit of employees.

7. Cooperation. Kappel agrees to render assistance and cooperation to the
Company as the Company reasonably requests regarding any matter, dispute or
controversy with which the Company may become involved and of which Kappel has
or may have reason to have relevant knowledge, information or expertise. Such
services will be without additional compensation if during the Consulting
Period, and for reasonable compensation (including, without limitation, a per
diem fee no less than the ratable base salary amount as was in effect prior to
the Employment Termination Date) and subject to Kappel’s reasonable availability
if after the Consulting Period, provided, that in any event the Company will
reimburse Kappel for any expenses reasonably incurred by him in connection with
such cooperation. In no event will (i) Kappel have any obligation to cooperate
if the Company is in breach of this Agreement (or any other agreement to which
he is a party with the Company or its affiliates) and (ii) Kappel have an
obligation to cooperate in any matter, dispute or controversy involving Kappel
as an adverse party to the Company or its affiliates.

8. Confidentiality. Kappel acknowledges that, during the Consulting Period he
may have, and during his employment with the Company he has had, access to
Confidential Information and materials not generally known outside the Company.
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information and materials (whether conceived or
developed by Kappel or others) of the Company, and Company marketing and other
business plans, customers and customer information, data strategies, research,
reports, copyrights and patents related to the Company. During the Consulting
Period and thereafter, Kappel shall not, without the prior consent of the
Company, communicate or divulge any Confidential Information or materials to
anyone other than the Company and its partners or affiliates and those
designated by the Company unless required by law. Kappel acknowledges that
Confidential Information is and shall remain the property of the Company. The
confidentiality obligations hereunder shall not apply to Company information
that would be Confidential Information but which: (i) is, or later becomes,
public knowledge other than by breach of this Agreement; (ii) is in the
possession of Kappel with the full right to disclose prior to his receipt of
such Confidential Information from the Company, as evidenced by written records;
or (iii) is independently received by Kappel from a third party with no
restrictions on disclosure. Furthermore, Kappel agrees not to use, without the
Company’s approval, Confidential Information for any purposes other than to
perform duties for the Company under this Agreement. Kappel also hereby
reaffirms his obligations under the Company’s standard confidentiality
agreement, executed by Kappel on February 27, 2013.

 

3



--------------------------------------------------------------------------------

9. Ownership of Copyrights, Patents, and Intellectual Property. Kappel agrees
that any work prepared for the Company during his employment therewith and
during the Consulting Period which is eligible for copyright and patent
protection under the laws of the United States or any other country, and any
proprietary know how developed by Kappel while rendering services for the
Company in any capacity, will vest in the Company. Kappel hereby grants,
transfers, and assigns all rights, titles, interests, copyrights and patents in
such work, and all renewals and extensions thereof, to the Company, and agrees
to provide all assistance reasonably requested by the Company in the
establishment, preservation and enforcement of the Company’s copyrights and
patents in such work. Such assistance will be provided at the Company’s expense,
but without any additional compensation to Kappel if during the Consulting
Period, and for reasonable compensation (including, without limitation, a per
diem fee no less than the ratable base salary amount as was in effect prior to
the Employment Termination Date) and subject to Kappel’s reasonable availability
if after the Consulting Period. If the Company cannot, after reasonable effort,
secure Kappel’s signature on any documents needed to apply for or to prosecute
any patent, copyright, or other right or protection relating to an invention,
whether because of his physical or mental incapacity or for any other reason,
Kappel hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney-in-fact, to act for and
on his behalf and in his name and stead for the purpose of executing and filing
any such application or applications and taking all other lawfully permitted
actions to further the prosecution and issuance of patents, copyrights, or
similar protections thereon with the same legal force and effect as if executed
by him.

10. Non-Competition. Kappel agrees that, during the Consulting Period and for a
period of one year thereafter, he will not, directly or indirectly, enter into,
organize, control, engage in, be employed by, serve as a consultant to, be an
officer or director of, or have any direct or indirect investment in any
business, person, partnership, association, firm, corporation, or other entity
engaged in any business activity (including, but not limited to, research,
development, manufacturing, selling, leasing, licensing or providing services)
which is competitive with the business of the Company. For the sake of clarity,
a business competitive with the Company’s business is one that uses
bacteriophages, bacteriophage lysins, endolysins or a derivative thereof for the
treatment of human infections or the use of antibodies for the treatment of
influenza.

11. Non-Solicitation. Kappel agrees that, for a period of fifteen months after
the Employment Termination Date, he will not divert, attempt to divert, take
advantage of or attempt to take advantage of any actual or potential business or
opportunities of the Company which Kappel became aware of as a result of his
employment or consulting with the Company. Kappel further agrees that, during
the Consulting Period and for a period of one year thereafter, he will not hire
away any critical individuals who were employed by the Company during the
Consulting Period or the one-year period thereafter, nor will Kappel directly or
indirectly entice, solicit, or seek to induce or influence any such employees to
leave their positions at the Company.

12. Non-Disparagement. Kappel and the Company agree that, during the Consulting
Period and for a period of five years thereafter, neither will directly or
indirectly disparage the other.

 

4



--------------------------------------------------------------------------------

13. Non-Disclosure. Kappel agrees that, during the Consulting Period and
perpetually thereafter, he will not disclose, to any party, (i) the terms of
this Agreement, including but not limited to the payments made to Kappel
hereunder, or (ii) any information pertaining to the negotiation of this
Agreement, provided that it will not be a breach of this Agreement if Kappel
discloses the terms of this Agreement and information pertaining to its
negotiation to his personal legal, financial and tax advisors and his family
members.

14. Remedies for Breach. In the event that Kappel willfully and materially
breaches obligations under this Agreement, which have not been cured after a
remedial period provided to Kappel by the Company of at least ten (10) business
days, in addition to whatever other rights the Company may have, Kappel shall
forfeit his right to receive any payments or benefits under this Agreement
except with respect to the severance benefits described in Section 2 hereof
(which shall be provided in all instances other than willful and material
breaches of any of Sections 8 through 13 hereof). In the event that the Company
willfully and materially breaches obligations under this Agreement, which have
not been cured after a remedial period provided to the Company by Kappel of at
least ten (10) business days, Kappel may cease providing consulting services to
the Company, although compensation therefor as described in the Agreement will
be deemed earned in full and payable and no such breach will relieve the Company
from any obligation under the Agreement.

15. Non-Waiver of Breach. Either party may waive any breach of this Agreement by
the other party, but no such waiver shall be deemed to have been given unless
such waiver be in writing, signed by the waiving party and specifically
designate the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.

16. Non-Assignment. Neither party may assign its obligations hereunder without
the prior written consent of the other party.

17. Release.

a. General Release. In consideration of the payments and benefits provided to
Kappel under this Agreement, Kappel and each of his heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally waive, release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective current and former officers, employees, directors, partners,
members, shareholders, representatives, attorneys and agents (collectively, the
“Released Parties”) from any and all claims, demands, actions, causes of action,
rights, judgments, obligations, damages, demands, accountings or liabilities of
whatever kind or character, whether known or unknown, suspected or unsuspected
(collectively, “Claims”), that the Releasors have or may have against the
Released Parties that arise out of or are connected to (i) Kappel’s relationship
with the Company up to and including the dates of the execution of this
Agreement, (ii) the Employment Agreement, dated as of October 20, 2009, between
the Company and Kappel (the “Employment Agreement”), or (iii) any event,
condition, circumstance, conduct, occurrence, omission, transaction or
obligation that occurred, existed or arose on or prior to the date hereof,
including, with respect to both clauses (i) and (ii) of this Section 17(a),
without limitation: (1) any Claims under all federal, state and local statutes
that employees or service

 

5



--------------------------------------------------------------------------------

providers could bring employment or service-related claims under, including,
without limitation, any antidiscrimination statute, wage and hour statute, leave
statute, equal pay statute, whistleblower statute and any other federal, state,
local or foreign law, rule or regulation, in each case that may legally be
waived and released, and (2) any tort or contract Claims, including, without
limitation, wrongful discharge, breach of contract, defamation, slander, libel,
emotional distress, tortious conduct, invasion of privacy, wrongful or
retaliatory discharge, violation of public policy, implied covenant of good
faith and fair dealing, negligence, fraud, personal injury or sickness or any
other harm. Kappel does not release, discharge or waive (A) any right Kappel may
have to enforce this Agreement, (B) any Claims made under state workers’
compensation or unemployment laws, (C) Claims that cannot be waived by law,
(D) Claims for vested benefits under the Company’s employee benefit plans
including equity compensation plans and grants thereunder to the extent vested
or to be vested, or (E) Claims to indemnification, contribution, exculpation,
directors and officers insurance or other insurance (e.g., executives and
officers).

b. Proceedings.

i. General Agreement Relating to Proceedings. Kappel has not filed, and except
as provided in Section 17(b)(ii) hereof, Kappel agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Released Parties before any local, state or federal agency, court or
other body relating to matters released pursuant to Section 17 (each,
individually, a “Proceeding”), and agrees not to participate voluntarily in any
Proceeding. Kappel waives any right he may have to benefit in any manner from
any relief (whether monetary or otherwise) arising out of any Proceeding.

ii. Certain Administrative Proceedings. Section 17(b)(i) hereof shall not
preclude Kappel from filing a charge with or participating in any administrative
investigation or proceeding by the Equal Employment Opportunity Commission or
another Fair Employment Practices agency. Kappel is, however, waiving his right
to recover money in connection with any such charge or investigation. Kappel is
also waiving his right to recover money in connection with a charge filed by any
other entity or individual, or by any federal, state or local agency.

18. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
and benefits provided under this Agreement may only be made upon an event and in
a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Kappel on account of non-compliance with
Section 409A. The parties agree that the treatment of equity compensation
outstanding hereunder is not a material modification to

 

6



--------------------------------------------------------------------------------

any such equity compensation. The parties further agree that the payment
schedule for severance compensation payable hereunder would not result in a
violation of Section 409A (including the requirement that any compensation be
subject to any six-month delay for specified employees), and the Company agrees
to report such treatment consistent therewith.

19. Severability. Provisions of this Agreement are severable. If any provision
is held to be invalid or unenforceable it shall not affect the validity or
enforceability of any other provision.

20. Entire Agreement. This Agreement (and the applicable equity compensation
arrangements referenced herein) represents the sole and entire agreement between
the parties and, except as expressly stated herein, supersedes the Employment
Agreement and all prior agreements, negotiations and discussions between Kappel
and the Company, with respect to the subject matters contained herein.

21. Governing Law. This Agreement shall be construed as a whole in accordance
with its fair meaning and in accordance with the laws of the State of New York.
The language in the Agreement shall not be construed for or against any
particular party.

22. Headings. The headings used herein are for reference only and shall not
affect the construction of this Agreement.

23. Disputes. The parties agree that any and all disputes, controversies or
claims arising out of or relating to this Agreement, or breach thereof, shall be
submitted to final and binding arbitration pursuant to the employment
arbitration rules of the American Arbitration Association. The arbitration shall
take place in the State of New York.

24. Miscellaneous. Payments and benefits under this Agreement are not subject to
mitigation or offset, except as expressly stated herein with respect to COBRA.
This Agreement will be binding upon and inure to the benefit of the parties’
successors and heirs. This Agreement can be executed in counterparts, which
together will constitute the binding agreement of the parties, and electronic
copies shall have the effect of originals.

[The remainder of this page is intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year written below.

 

    THE COMPANY

/s/ Barry Kappel

    By:  

/s/ Julia P Gregory

Dr. Barry Kappel     Name:   Julia P Gregory     Title:   Chief Executive
Officer Date: April 15, 2015     Date:   April 15, 2015

 

8



--------------------------------------------------------------------------------

Exhibit A: Joint Statement

On April 15, 2015, Barry Kappel resigned from his position as Senior Vice
President of Business Development of ContraFect Corporation to pursue other
opportunities. He will serve as a consultant to ContraFect until December 31,
2015.

 

9



--------------------------------------------------------------------------------

Exhibit B: Schedule of Options

 

Grant
Date

   Number
of Options     

Vesting Schedule

   Shares/Percentage
Vested as of
4-15-15    

Additional Shares
Originally Scheduled to
Vest by 12-31-15

  

Additional Shares that
Will Vest Under
Consulting
Agreement by 12-31-15

   Total Vested
Shares/Percentage
Under Consulting
Agreement as of
12-31-15     Shares
Forfeited
Under
Consulting
Agreement   2-27-13      5,714       25% on      4,285/75 %    0    1,429/25% on
     5,714/100 %      0          1-1-13;         7-1-15            25%        
           annually                    over next                    three     
              years              3-21-14      14,285       25% on      7,143/50
%    0    3,571/25% on      10,714/75 %      3,571/25 %        2-24-14;        
8-24-15            25%                    annually                    over next
                   three                    years              4-29-14     
17,857       25% on      4,464/25 %    4,464/25% on    4,464/25% on     
13,392/75 %      4,465/25 %        4-29-14;      4-29-15    4-29-15           
25%                    annually         4,464/25% on            over next     
   10-29-15            three                    years              12-4-14     
20,000       25% on      5,000/25 %    5,000/25% on    5,000/25% on     
15,000/75 %      5,000/25 %        12-4-14;      12-4-15    6-4-15           
25%                    annually         5,000/25% on            over next     
   12-4-15            three                    years              2-6-15     
50,000       1/16 on      3,125/6.25 %    3,125/6.25% on    3,125/6.25%     
21,875/43.75 %      28,125/56.25 %        each      6-30-15    on 5-15-15     
      calendar                    quarter      3,125/6.25% on    3,125/6.25%   
        end      9-30-15    on 6-30-15            through                   
2018      3,125/6.25% on    3,125/6.25%                 12-31-15   

on 8-15-15

 

                   3,125/6.25%                   

on 9-30-15

 

                   3,125/6.25%                   

on 11-15-15

 

                   3,125/6.25%                    on 12-31-15     

 

10